Case 1:18-cv-02185-LJL Document 210-1 Filed 11/27/19 Page 1of13

Atkinson-Baker, Inc.
www.depo.com

 

 

10

11

12

13

i4

is

16

i7

18

19

20

21

22

23

24

25

IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF NEW YORK

EASTERN PROFIT CORPORATION LIMITED,
Plaintiff/COUNTER-CLAIM DEFENDANT,
CASE NO.: 18-cv-2185(JGK)

-against-—

STRATEGIC VISION US, LLC

Defendant/COUNTERCLAIM PLAINTIFF.

39 (b) (6) DEPOSITION OF
GOLDEN SPRING BY AND THROUGH AMELIA COLUCCIO
NEW YORK, NEW YORK

November 12, 2019

ATKINSON-BAKER, INC.

(800) 288-3376

www.Depo.com

REPORTED BY: KIARA MILLER

FILE NO.: ADOB4E5

 

Page 1

30(b)(6): Amelia Coluccio
November 12, 2019

 

 
Case 1:18-cv-02185-LJL Document 210-1 Filed 11/27/19 Page 2 of 13

Atkinson-Baker, Inc.

 

 

 

www.depo.com
1 A, COLUCCIO 1 A, COLUCCIO
2 introduce themselves. After counsel 2 Q. And if you could, please turn to
3 has introduced themselves, the 3 page three, which says Exhibit A at the top
4 witness may be sworn in by the court 4 of it. You're there.
5 reporter? 5 Are these the topics on which
6 MR, GREIM: This morning you 6 you're prepared to testify today?
7 have Eddy Greim and Jennifer 7 MS. TESKE: Object to the
8 Denaili. We are Counsel for Graves 8 form, You can answer.
3 Garret for Strategic Vision, which 3 A Yes.
10 is the defendant and counterclaim 10 Q Andif you turn to the next page,
i plaintiff in this case. 11 you'll see documents be produced pursuant to
12 MS. TESKE: And Erin Teske 12 rule 45, There's two items on that page.
13 with Hodgson Russ for Golden Spring 13 A I'm sorry, what's the question?
14 New York, the deponent. i4 Q_ Do you see two items on that page?
15 MR. GREIM: And with us here 15 A Yes.
16 is Daniel Podhaskie, the corporate 16 Q Did you bring any documents with
i? rep for GSNY. 17 you today?
18 18 A No.
19 AMELIA COLLUCIO, after having first 19 Q_ Have you seen this page four of
20 been duly sworn by a Notary Public of the State of 20 the subpoena before?
21 New York, was examined and testified as follows: 21 A No. I don't think so,
22 COURT REPORTER: Please state 22 Q What is your position -- let me
23 your name for the record. 23 ask you this, are you an employee of Golden
24 THE WITNESS: Amelia Coluccio. 24 Spring?
25 COURT REPORTER: Please state 25 A Yes.
Page 6 Page 8
1 A, COLUCCIO 1 A. COLUCCIO
2 your address for the record. 2 Q What is your position?
3 THE WITNESS: 162 East 64th 3 A Paralegal?
4 Street, New York 16065. 4 Q How long have you had that role?
5 (Whereupon, Notice of Deposition 5 A About seven months.
6 was marked as Golden Spring 6 Q What are your duties?
7 Exhibit 1 for identification as 7 A Mainly to help organize legat
8 of this date.} 8 files and to coordinate with outside law
5 BY MR. GREIM: 9 firms.
id Q Ms. Coluccio, good morning? 10 Q Does that include this case?
il A Good morning. 11 A Yes,
12 QI putin front of you what we've 12 Q What other cases do you work on?
13 marked as Golden Spring Exhibit One. Have 13 MS. TESKE: Object. Don't
14 you had a chance to review that? 14 answer that.
1s A No. 15 MR. GREIM: Is that an
16 Q_ Please take a look atit. And my 16 instruction not to answer?
i question to you is simply, have you seen 17 MS. TESKE: Yes.
18 this document before? 18 Q How many other cares do you work
19 A I think I have. 19 on as paralegal at Golden Spring?
20 Q Do you recognize this as the 20 A To estimate maybe 20 to 30.
21 notice of deposition duces tecum under which a1 Q. Are those all cases in which
22 you're here today? 22 Golden Spring is a party?
23 MS. TESKE: Object. You can 23 MS. TESKE: Object. Don't
24 answer, 24 answer that,
25 A Yes. 25 Q You work full-time?

Page 7

 

Page 9

 

3 (Pages 6 to 9)

30(b)(6): Amelia Coluccio
November 12, 2019

 

 
Case 1:18-cv-02185-LJL Document 210-1 Filed 11/27/19 Page 3 of 13

Atkinson-Baker, Inc.

 

 

 

www.depo.com
1 A, COLUCCIO 1 A. COLUCCIO
2 This is irrelevant. Get to 2 A Not that I know of.
3 the point. 3 Q_ Does Yvette Wang work in that
4 Q You can answer. 4 office?
5 A So are you asking specifically 5 A She is there, I know she works in
6 about this case? 6 that office, yeah.
7 Q Sure. T'll start with this case. 7 Q Did any other entities have
8 A I don't think I've done any 8 offices at 162 East 64 Street?
9 scheduling directly relating to him for this 9 MS. TESKE: Object to the form
19 case. 19 of the question.
11 Q Do you know who does? il We are so widely off of what
12 MS. TESKE: Objection to the 12 is relevant in this case. This is a
13 form. of the question. 13 complete waste of time. I will give
14 Go ahead. i4 you a little more leeway, then I'm
15 A I think Yvette would deal with is gcing to start directing her not to
16 scheduling. 16 answer so that we can get to the
1? Q_ Did you review any documents in l? point of the deposition and topics
18 preparation for your testimony today? 18 directed by the Court.
19 A No. 19 A A law firm that we work with
20 Q_ Not even with counsel? 20 sometimes works out of that office, but I
21 A No. 21 doen't know if that's officially their
22 Q How about the Golden Spring New 22 business address,
23 York's corporate filings, did you review 23 Q. Any other entities?
24 those? 24 A Not that I know of.
25 A No. 25 Q Whoare the other officers of
Page 18 Page 20
1 A, COLUCCIO 1 A. COLUCCIG
2 Q Did you have any role in keeping 2 Galden Spring, other than Yvette Wang?
3 those updated? 3 A Guo Qiang is a director.
4 A The filings in this case? 4 Q_ Who is he?
3 Q No, 3 A I know that he's a --
6 Let me ask you, are you aware 6 MS. TESKE: Object to the
7 whether Golden Spring New York is registered 7 form.
8 to do business in New York? 8 A -- director of Golden Spring.
9 A Yes. 9 Q Is he's Guo Wengui's son?
10 Q_ De you know how one goes about io A I think so.
il doing that? ii Q Have you ever met Guo Qiang?
12 A I don't know the details. i2 A I think se.
13 QQ Have you had any involvement with 13 Q. Where did you meet him?
id Golden Spring New York's filings, corporate 14 A He came to our office once.
is filings in New York? i5 Q When was that?
16 A No, 16 A I don't remember exactly. Maybe
17 Q Have you ever reviewed those 17 last month,
18 filings? 18 QQ ~Did you ask to meet with him to
19 A I don't think so. i9 prepare for your deposition today?
20 Q Does Golden Spring New York have 20 A Wo.
ai any offices other than 162 East 64 Street? 21 Q Do you know whether Guo Qiang
22 A No, 22 gives direction te Yvette Wang as president?
23 Q Does it have any employees who 23 MS. TESKE: Object to the form
24 work remotely, not in the 162 East 64 Street 24 of the question.
25 office? 25 You can answer, if you know.

Page 19

 

Page 21

 

6 (Pages 18 to 21)

30(b)(6): Amelia Coluccio
November 12, 2019

 

 
Case 1:18-cv-02185-LJL Document 210-1 Filed 11/27/19 Page 4 of 13

Atkinson-Baker, Inc.

www.depo.com

 

 

 

 

 

1 A, COLUCCIO 1 A, COLUCCIO

2 A No. 2 A It was I believe either Wednesday

3 Q Do you know whether Yvette Wang 3 or Thursday of last week.

4 gives direction to Guo Qiang? 4 Q Who told you?

3 A No. 5 MS. TESKE: Objection to the

6 Q > What are his duties as director of 6 form of the question.

7 Golden Spring? 7 You can answer.

8 A Idon't know. 8 A Dan,

9 Q What are Yvette Wang's duties as 2 Q Other than the hour-long meeting
10 president of Golden Spring? 10 last night, is there anything else you did
il A I don't know. 12 to prepare yourself since Wednesday or
12 Q_ Did you ask her? 12 Thursday for your deposition today?

13 A No. 13 A Last night I just kind of reviewed
14 Q_ I've got to ask you, when did you 14 information on my own,
15 meet with Ms, Wang to prepare for your 15 QQ. After the meeting?
16 deposition today? 16 A Yeah.
iv A Yesterday. i Q What did you review?
i8 Q When? 18 A Just my notes from the meeting.
19 A About 4 p.m. 19 Q_ Did these notes consist of things
20 Q. Was that meeting here at this 20 that counsel told you to say today?
21 office? ai A No,
22 A Yes. 22 MS. TESKE: Object to the farm
23 Q Ididn't see you. We were taking 23 of the question.
24 depositions here yesterday. 24 Q Did the notes consist of basic
25 How long did you meet with her? 25 information about Golden Spring?
Page 22 Page 24

1 A. COLUCCIO 1 A. COLUCCIO

2 A Probably about maybe an hour. 2 MS. TESKE: Object to the form

3 Q Whe else was present -- well, was 3 of the question.

4 anyone else present for that meeting? 4 You can answer.

4 A Yes. 5 A Yes,

6 Q Who was that? 6 Q. Do you have the notes with you

7 A Erin Teske and Mark Harmon. 7 today?

8 Q How Mr. Podhaskie. 8 A No.

9 A He came in at the end. I think we 2 Q How many pages of notes? Were
19 might have been pretty much done talking at 10 they handwritten notes?

il that paint, il A No,
le Q Allright. Did you have any cther iz Q Are they notes that you took?
13 meetings with Ms, Wang to prepare for your 13 A Yes.
14 testimony today? 14 Q Did you type them up while during
15 A No. 15 the meeting?
16 Q Did you have any other meetings 16 A Yes.
i with Ms. Teske or Mr. Harmon te prepare for i Q How many pages of notes did you
18 your testimony today? 18 type up?
1s A Noe. 19 A [ believe.
20 Q Did you ever have any other 20 MS. TESKE: Object to the form
21 meeting with Mr. Podhaskie to prepare for 21 of the question.
22 your testimony today? 22 A I believe just one.
23 A No. 23 Q. Are you relying on those notes for
24 Q When did you learn that you would 24 your testimony today?
25 be a 30B6 witness? 25 MS. TESKE: Object to the form
Page 23 Page 25
7 (Pages 22 to 25)

30(b)(6): Amelia Coluccio

November 12, 2019

 

 
Case 1:18-cv-02185-LJL Document 210-1 Filed 11/27/19 Page 5o0f 13

Atkinson-Baker, Inc.

 

 

 

 

 

www.depo.com
1 A, COLUCCIO 1 A, COLUCCIO
2 positions, whether Eastern Profit, Guo 2 MS. TESKE: On this matter.
3 Wengui, or any other person paid Golden 3 A At the end of 2017.
4 Spring for its work, what families Golden 4 Q > When did at the end of 20177
5 Spring does work for now or in the past, 5 A I don't know, exactly.
6 what kind of work Golden Spring does, Golden 6 Q What did Yvette tell you?
? Spring's ownership and organizational 7 A About how they started to work
8 structure", and decided to the Court's 8 together?
9 order. Docket 189, page three, note one and 9 Q No, about when.
10 page ten. 10 A Oh, just end of 2017.
ii So my question is, and I think I'm 11 Q Is it in December of 20177
12 entitled to know -- let's keep it to the 12 A I didn't get a specific month.
13 timeframe, okay. 13 Q Iguess you didn't get a time
14 So after January 1 2017 -- l4 within December 2017, correct?
15 MS. TESKE: Which is when the 15 A Correct.
16 contract was executed in this case. 16 Q How do you know that the end
i MR. GREIM: Wrong. No, 17 of 2017 is an accurate answer to my
18 Please don't interrupt, okay. 8 question?
19 Q. After January 1, 2017, what work 19 MS. TESKE: Asked and
20 did Golden Spring do for Eastern Profit? 20 answered,
21 MS. TESKE: I'm telling the 21 You can answer again.
22 witness not to answer because your 22 A From my conversation with Yvette,
23 topics are limited by the Court's 23 Q Have you looked fer any written
24 orders, which has specifically 24 documentation of the Golden Spring Eastern
25 tailored that to as it concerns the 25 Profit relationship related to this
Page 50 Page 52
1 A, COLUCCIO 1 A, COLUCCIO
2 contract. 2 contract?
3 MR. GREIM: We'll just mark 3 A No.
4 this and we'll come back to it. I 4 Q Do you know whether one exist?
5 think that's incorrect, 5 A No.
6 MS. TESKE: I can read you the & Q. What were the terms of Golden
7 Court's order right now, which 7 Spring's work for Eastern Profit regarding
8 actually says, "defendant may ask 8 this contract?
9 Golden Springs witness about its 9 A Eastern Profit gave Yvette, told
10 dealings with the plaintiff, that 10 Yvette that Eastern Profit would enter into
il would be Eastern, during the 11 the contract.
12 specified period, but so as to keep 12 Q Okay. I better be a little more
13 the deposition focused on issues 13 clear. Well, actually let's go with that,
14 relevant to the party's claims and 14 then we'll come back to the question I asked
15 defenses, only in so far as those 15 you. Okay?
16 dealings relate to the negotiations, 16 A Okay.
i? execution or performance of the 17 Q When did Eastern Profit tell
18 contract at issue." 18 Yvette that it would enter into the research
is Q Let me ask you this, before Golden 19 agreement in this case?
20 Spring began to work with Eastern Profit 20 A At the end of 2017.
21 on -- well, let me back up. 21 Q When at the end of 2017?
22 When did Golden Spring begin to 22 A That's just at the end of 2017.
23 work for Eastern Profit on -- 23 That's all I know.
24 MS. TESKE: Object -- 24 Q Who from Eastern Profit told
25 Q -- on this matter? 25 Yvette that it would enter into this
Page 51 Page 53
14 (Pages 50 to 53}

30(b)(6): Amelia Coluccio
November 12, 2019

 

 
Case 1:18-cv-02185-LJL Document 210-1 Filed 11/27/19 Page 6 of 13

Atkinson-Baker, Inc.

 

 

 

 

 

www.depo.com
1 A, COLUCCIO 1 A, COLUCCIO
2 A Yes. I think so. 2 of the question.
3 Q Okay. And I think you testified 3 A Maybe,
4 earlier that Golden Spring understood 4 Q Well, let's keep moving ahead.
5 Mr. Han to be at that time still the 5 Oh, by the way, did Golden Spring
6 director of Eastern Profit, right? é New York know whether Guo Mai (phonetic) had
7 A Yeah, I think so. 7 any role with Eastern Profit when it
4 Q_ Let me ask you this, why did 8 approached Mr, Han?
9 Golden Spring approach Mr. Han? 9 MS. TESKE: Object to the form
10 A To see if he knew of any company 10 of the question.
il that could enter into this research 11 You can answer, if you know.
12 agreement. 12 A Idon't know,
13 Q Why did Golden Spring believe 13 Q_ Did Guo Mai have any role with
14 Mr. Han would be a fruitful source of a 14 Eastern Profit when Golden Spring approached
15 potential candidate companies fer the 15 Mr. Han?
16 agreement? 16 MS. TESKE: Object to the form
1 A IT don't know, v7 of the question. This is way beyond
18 Q Well, what did Golden Spring know 18 the scope.
18 about Mr. Han when it approached him? 19 If you have any idea, you can
20 A I'mnot sure. 20 answer,
21 Q Who knows the answer to that a1 A Idon't know.
22 question? 22 Q What was discussed in that first
23 MS. TESKE: Object to the 23 exchange between Ms. Wang and Mr. Han?
24 form. 24 A Yvette told Mr. Han about the
25 You can answer. 25 research that Golden Spring was looking to
Page 58 Page 60
1 A. COLUCCIG 1 A, COLUCCIO
2 A I guess Yvette would. 2 do, and Mr. Han advised that Eastern Profit
3 Q Did Golden Spring tell Mr. Han 3 could enter into the contract.
4 that the negotiations were supposed to be 4 Q. Well, what was Golden Spring's
5 confidential? 5 understanding about the research that it was
6 MS. TESKE: Object to the form 6 looking to do when it approached Mr, Han?
7 of the question. 7 A It was looking to do research on
8 You can answer. g the CCP.
9 A Idon't know. 3 Qs For what reason?
16 Q_sDid Golden Spring tell Mr. Han 10 A I'mnot sure.
11 that Ms, Wang had promised Strategic Vision il Q Well, did Golden Spring have some
12 that the only people involved with the 12 reason for wanting to do research into the
13 contract would be Lianchao Han, Yvette Wang, 13 CCP?
i4 Mr. Guo and Strategic Vision? 4 A I'm not sure.
15 A Idon't know. 15 Qs If Golden Spring wanted to do this
16 Q Who knows the answer to that 16 research, why did it approach anyone else?
7 question? mi Why didn’t it just do the research itself?
18 A I don't know. 18 A Well, they wanted to hire an
i3 Q I quess your testimony is the only 19 investigation company.
20 person who dealt with Eastern Profit for 20 Q. Right.
21 Golden Spring was Yvette? 21 A Todo the research.
22 A Correct. 22 Q So why didn't Golden Spring just
23 Q So if anyone knows it would have 23 hire the investigation company? Why did
24 to be Yvette, right? 24 they try to find someone else to hire the
25 MS. TESKE: Object to the form 25 investigation company?
Page 59 Page 61
16 (Pages 58 to 61)

30(b)(6): Amelia Coluccio
November 12, 2019

 

 
Case 1:18-cv-02185-LJL Document 210-1

Filed 11/27/19 Page 7 of 13

Atkinson-Baker, Inc.

 

 

 

 

 

www.depo.com
1 A. COLUCCIO 1 A. COLUCCIO
a A Golden Spring wasn't in a position 2 Q Okay, okay. Do you know of any
3 to enter into a contract as a party, 3 reason why Golden Spring could not just
4 Q Why not? 4 enter into the contract itself?
5 A I don't know. 5 A No.
6 Q How do you know that they weren't 6 Q Well, we'll do the best we can
7 in 2 position to enter into a contract as a 7 here. We'll keep forging ahead.
8 party? 8 Did Mr. Han tell Golden Spring
9 A From my conversation with Yvette, 9 whether it was going to be able to actually
10 Q This is from last night? 10 pay for the research work under this
il A Yeah. ii contract?
12 Q So she didn't tell you why they 12 MS. TESKE: Object to the
13 weren't in a position to enter into a 13 form.
14 contract as a party? 14 You can answer.
15 A No. 15 A Pay for the research work. I
16 Q Golden Spring is licensed to do 16 don't know.
17 business in New York, right? iy Q_ Did Mr. Han tell Golden Spring
18 A Yes, is whether Eastern Profit could pay Golden
19 Q They're registered here as a 19 Spring for its work?
20 foreign corporation? 20 A Yes.
21 A Golden Spring is registered in the 21 Q What did he say?
22 US. 22 A He said that -- I'm sorry. He
23 Q Right. 23 said Golden Spring New York would be
24 Let me back up. You know, when 24 compensated by Eastern Profit if the
25 you say a corporation is registered as a 25 agreement was successful.
Page 62 Page 64
1 A. COLUCCIO 1 A, COLUCCIO
2 foreign corporation, do you understand that 2 Q Did he say this right away in the
3 means that they are actually formed under 3 first discussion or was this in a later
4 the law of another state and they're 4 discussion?
5 registered to do business in another state 5 A I'm not sure.
6 they're called a foreign corporation, right? 6 Q Did it take sometime for Eastern
7 Not foreign as in from outside the US, but 7 Profit and Golden Spring to make their deal
8 foreign as in formed under the laws from 8 about Golden Spring working for Eastern
9 another state, do you understand that? $ Profit here?
16 A Okay. 10 MS. TESKE: Objection to the
ii Q. Under the laws of what other state ii form of the question.
12 is Golden Spring New York formed? 12 You can answer?
13 A I thought it was under New York. 13 A I'mnot sure.
14 Q Okay. Do you know the answer to 14 Q Did it take a couple of days to
is that question? 15 negotiate the terms out?
16 MS. TESKE: Asked and i6 A I don't know how long it took.
17 answered. i? Q_ So you don't know other than the
18 A (No verbal response given.) 18 end of 2017 when this first approach from
19 Q Do you know the answer to that 19 Ms. Wang to Mr. Han took place and you don't
20 question? 20 know how many days it took or if it even
21 MS, TESKE: Asked and 21 took multiple days to hammer out the Eastern
22 answered, 22 Profit Golden Spring agreement, correct?
23 Q You can answer it? 23 MS. TESKE: Object to the form
24 A Well, I just teld you what I 24 of the question.
25 thought. 25 You can answer.
Page 63 Page 65
17 (Pages 62 to 65)

30(b)(6): Amelia Coluccio
November 12, 2019

 

 
Case 1:18-cv-02185-LJL Document 210-1

Filed 11/27/19 Page 8 of 13

Atkinson-Baker, Inc.

 

 

 

www.depo.com
1 A. COLUCCIO . 1 A. COLUCCIO
2 A Correct. 2 Qs As we're going if you remember
3 Q Who knows the answer to those 3 something you're telling me was a question
4 questions? 4 you asked her, please let me know. If you
5 A I would think Yvette would know. 5 can remember, okay?
6 Q Did you ask her last night? 6 A Okay.
7 A (No verbal response.} 7 Q. And you were typing up notes as
8 Q. And you haven't looked for any 8 Ms. Wang was talking with you; was that
9 writing that reflects the terms of this 9 right?
10 agreement? 10 A Yes,
11 MS. TESKE: Object to the form 11 MR. GREIM: I'm going to call
12 of the question. 12 for production of these notes.
13 You can answer, 13 MS, TESKE: We will object.
14 A Correct. 14 Q Okay. What about there's one more
is Q Why did Golden Spring agree -- 15 piece of this I didn't ask you about.
16 well, let me go back. 16 What was the timeline discussed?
l7 You said Mr. Han told Golden 1? In other words, at what point was Golden
18 Spring it would be compensated if the 16 Spring going to look back and Eastern Profit
19 agreement was successful; what did it mean 19 going to look back and say, all right, we
20 for the agreement te be successful? 20 either are successful or we're not; was that
21 A I'm not sure. 21 one of the things that was part of the
22 Q Boes Golden Spring know? 22 agreement?
23 A I don't know. 23 A Idon't know.
24 Q I mean was success defined as 24 MS, TESKE: Object to the form
25 regime change in China? Was it defined as 25 of that.
Page 66 Page 68
1 A, COLUCCIO 1 A, COLUCCIO
2 some of Guo’s assets get unfrozen; what was 2 Q Is this the typical for Golden
3 the definition? 3 Spring not to have written agreements with
4 A I don't know, 4 its clients?
5 @ Does Golden Spring know? 5 MS. TESKE: Object to the
6 A I don't know. 6 scope.
7 Q Let's turn to the other half of 7 If you know the answer to
a the agreement. How much would Golden Spring 8 that, go ahead.
4 be compensated if the agreement was 3 A Edon't know.
19 successful? 10 Q Does Golden Spring know the answer
il A I don't think that was decided on. it to that question?
12 Q How do you know that? 12 A I don't know.
13 A From my conversation with Yvette, 13 Q Does Golden Spring have written
14 Q So did Yveite tell you the amount i4 agreements with any of its client?
15 of the compensation wasn't decided on? is MS. TESKE: Object to the
ie A Correct. 16 scope of that question.
i7 Q. By the way in this discussion with 17 And you don't have to the
18 ¥vette, did you have a chance to ask her 18 answer that.
13 question or did she just kind of march 19 Q You're going to abide by counsel's
20 through the points with you? 20 instruction?
21 A I might have asked her, what, a 21 A Yes.
22 couple of questions. 22 Q Were the terms of Golden Spring's
23 Q Do you remember any question that 23 deal with Eastern Profit atypical for Golden
24 you asked her? a4 Spring?
25 A Right now, I can't. 25 A T don't know.
Page 67 Page 69

 

 

18 (Pages 66 to 69)

30(b)(6): Amelia Coluccio
November 12, 2019

 

 
Case 1:18-cv-02185-LJL Document 210-1 Filed 11/27/19 Page 9 of 13

Atkinson-Baker, Inc.

 

 

 

 

 

www.depo.com
1 A. COLUCCIO 1 A, COLUCCIO
2 Q Does Golden Spring have any 2 controlled Eastern Profit?
3 experience doing research work for clients? 3 MS. TESKE: Object to the
4 MS, TESKE: Object to the 4 scope.
5 scope of that question. 5 You can answer, if you know,
6 But you can answer, if you 6 A I was just thinking that if two
7 know, ? companies have a relationship, they have an
8 A Not that I know of. 8 idea of the officers of each company.
3 Q_ So what investigation did Golden 5 Q Do you know that?
10 Spring do of Eastern Profit before deciding 10 A No.
11 whether it wanted to go forward with this i QQ. And do you -- you're going to be
12 deal with Eastern Profit? 12 told not to answer, but do you actually know
13 A I don't know. 13 what that relationship is?
14 @_sDid it conduct any due diligence 14 MS. TESKE: Direct not to
1s of Eastern Profit? 15 answer.
16 A Idon't know. 16 Q Do you yourself know what the
iv Q Did it determine what Eastern 7 relationship was?
18 Profit's line of business was? 18 I'm not going to ask what it was.
19 A I don't know. 19 I want to know whether this witness even
20 Q Did it determine who controlled 29 knows what the relationship was.
21 Eastern Profit? 21 MS. TESKE: I'm going to
22 MS. TESKE: Objection to the 22 direct you not answer because she's
23 form of the question. 23 testifying in her corporate capacity
24 The witness has alreacly 24 and her personal knowledge is
25 testified that it had a preexisting 25 irrelevant.
Page 70 Page 72
1 A. COLUCCIO 1 A. COLUCCIO
2 relationship with Eastern Profit. 2 Q_ Did Yvette Wang just tell you to
3 But you can answer. 3 say that there was a prior relationship?
4 MR. GREIM: We don't need to 4 MS. TESKE: Object to the form
5 testify for the witness. Let's just 5 of the question.
6 see, let's see what Golden Spring 6 A She didn't tell me to say it, but
7 says. 7 she told, fram my conversation with her, she
8 Q Did Golden Spring know who 8 said that there was a preexisting
3 controlled Eastern Profit? 9 relationship.
10 A Ithink so. I don't know. 10 Q > And without disclosing what it
11 Q > Why do you say you think so? 14 was, did she tell you what the relationship
12 A Because they already had a 12 was?
13 business relationship with Eastern Profit, 13 A No.
14 so I would think that they would know, 14 Q Did you ask her?
15 Q Imean was it even a major 15 A No.
16 business relationship? 16 Q_ Now, both Eastern Profit and
i? MS. TESKE: Object to the 17 Golden Spring New York are controlled by Guo
18 scope, 18 Wengui; Is that correct?
19 You don't have to answer that. 1s MS. TESKE: Object to the form
20 Q Was it a contract of some kind? 20 of the question,
21 MS. TESKE: You don't have to a1 Bo not answer it,
22 answer that, 22 Q. They have common ownership?
23 Q So why do you think that this 23 MS. TESKE: Object to the form
24 prior business relationship was sufficient 24 of the question.
25 for Golden Spring to have known who 25 Do not answer it.
Page 71 Page 73
19 (Pages 70 to 73)

30(b)(6): Amelia Coluccio
November 12, 2019

 

 
Case 1:18-cv-02185-LJL Document 210-1 Filed 11/27/19 Page 10 of 13

 

 

 

 

 

Atkinson-Baker, Inc.
www.depo.com
1 A, COLUCCIO 1 A, COLUCCIO
2 Q Was it an arm's length negotiation 2 A Just all J know was that it was
3 between Yvette Wang and Han Chunguang? 3 Golden Spring could act as limited power of
4 MS. TESKE: Object to the - 4 attorney for Eastern Profit,
5 I'm sorry. 5 Q In what matters?
6 Say your question again. 6 A Idon't, I'm not sure.
7 Q Was it an arm's length negotiation 7 Q Was this in writing?
8 between Yvette Wang and Han Chunguang? 8 A Yes.
a MS. TESKE: What negotiation? 3 MR. GREIM: I call for the
10 MR. GREIM: Over the terms of 19 production of this other limited
a Golden Spring's deal with Eastern 11 power of attorney.
12 Profit. 12 MS. TESKE: I don't know that
13 A I don't understand the question. 13 there is an other limited power of
14 Q Okay. Have you ever heard of the 14 attorney.
is term arm's length negotiation, have you ever 15 MR. GREIM: Well, I've got the
16 heard that before? 16 best they can give me.
17 A No. 17 MS. TESKE: And if there is
18 Q Let me ask you this then -- so you 18 and it concerns something other than
19 never heard that -- each side fully controls 19 this contract, then it's not
20 its own position and there's no common 20 relevant to this case.
21 control of the two different sides, 21 MR, GREIM: Apparently it
22 So my question is, in this 22 affected the negotiation between the
23 negotiation about the terms under which 23 two.
24 Golden Spring would work for Eastern Profit, 24 MS. TESKE: I didn't hear that
25 was each side fully in control of its own 25 out of her.
Page 74 Page 76
1 A. COLUCCIG i A. COLUCCIG
2 position in that negotiation? 2 Q Have you ever seen it?
3 MS. TESKE: Object to the 3 A No.
4 scope. 4 Q_ Who told you it existed?
5 And in so far as she is here 3 A Yvette.
6 to testify as to GSNY, not Eastern, 6 Q When?
7 but yeu can answer to the best of ? A Yesterday.
8 your ability. 8 Q Did you ask to see it?
9 A From what J understand there was, 9 A No.
10 there had already been a limited power of 10 Q. Well, since GSNY already had this
11 attorney in place for Gelden Spring to act 11 limited power of attorney, why did they even
12 as Eastern Profit's limited power of le go to Mr. an Chin Gwan and ask for
13 attorney. 13 permission for Eastern Profit to enter into
i4 So Mr. Han basically told Yvette 14 the research agreement?
15 that she could go forward on behalf of 15 MS. TESKE: Object to the form
16 Eastern Profit because there was that 16 of the question.
i? limited power of attorney. 1? A I don't know,
18 Q So even before Golden Spring 18 Q So did the limited power of
19 approached Eastern Profit about the research 19 attorney not already give Golden Spring
20 agreement, Golden Spring already held a 20 authority to just put Eastern Profit's name
21 limited power of attorney on behalf of 21 on the agreement?
22 Eastern Profit? 22 MS. TESKE: Object to the form
23 A Yes, 23 of the question.
24 Q.> Okay. What was the scope of that 24 A I don't know.
25 authority? 25 Q Who knows the answer?
Page 75 Page 77
20 (Pages 74 to 77)

30(b)(6): Ametia Coluccio
November 12, 2019

 

 
Case 1:18-cv-02185-LJL Document 210-1 Filed 11/27/19 Page 11 of 13

Atkinson-Baker, Inc.

 

 

 

www.depo.com
1 A. COLUCCIO 1 A, COLUCCIG
2 A I don't know for sure. 2 A Right.
3 Q_ Did Golden Spring come up with a 3 Q_ And I suppose you spent sometime
4 budget for how much it would cost te work on 4 on it too?
5 this project for Eastern Profit? 5 A On this fitigation matter?
6 A Idon't know. 6 Q Yes.
? Q Has Golden Spring been paid for 7 A In an administrative sense, yes.
8 its work on behalf of Eastern Profit? 8 Q What about the Han Chunguang, does
9 A No. 2 he spend time on this?
10 Q_ Does Golden Spring New York have 16 A I-
il any clients who pay it for work on projects? 11 MS. TESKE: Object to the form
12 MS. FESKE: Object. 12 of the question.
13 Don't answer that. 13 You can answer.
id Q  Isit typical -- well, let me ask 14 A I don't know.
1s you this. 15 Q Is hea Golden Spring employee?
16 How many hours has Golden Spring 16 A No.
17 put into this Eastern Profit negotiation, i Q Does he work in a Golden Spring
18 performance, everything that's covered under 18 office?
13 its work for Eastern Profit, how many hours 19 MS. TESKE: Object to the form
20 has Golden Spring put into it? 20 of the question.
21 A I don't know. 21 A No,
22 Q Hundred hours? 22 Q You seem uncertain about that?
23 A I don't know. 23 A I've seen him at the office, but I
24 Q. Athousand? 24 don't think he works out of the office.
25 A I don't know. 25 Q Where does he work?
Page 78 Page 80
1 A, COLUCCIO 1 A. COLUCCIO
2 Q Who are the different staff at 2 A Idon't -
3 Golden Spring who work on the Eastern Profit 3 MS. TESKE: Object.
4 project? a You don't have to answer that.
5 MS, TESKE: Object to the 5 Q I'msorry, what were you about to
6 form. Asked and answered. 6 say?
7 You can answer. 7 MS. TESKE: I'm directing her
8 A Just Yvette. 8 not to answer. It's way beyond the
9 Q. Mr. Podhaskie too though, right? 3 scope.
10 A I'msorry. The Eastern Profit 16 Q Does he have a Golden Spring email
ii project? dd address?
12 Q Yeah. Let's go back. 12 A Not that I know of.
13 Is that unclear to you? 13 VIDEOGRAPHER: Counselor.
i4 A Yes. 14 Q. Why did Eastern Profit tell Golden
1s Q Let's go from the negotiation of 15 Spring it would enter into the contract?
16 the contract through the performance through 16 A Because, well I know that Mr. Han
i7 everything else that is under the limited i was being persecuted by the CCP and was
18 power of attorney. 18 interested in doing research on them, and
19 And so my question is who works on 19 Eastern was in a position to enter into the
20 those things? So far we got Yvette and my 20 contract.
21 next question is, is that Mr. Podhaskie as 21 Q What do you mean it was ina
22 well? 22 position to be able to enter into the
23 A Not that I know of. 23 contract?
24 Q Other than his time spent in this 24 A It was able to.
25 litigation itself? 25

Page 79

 

Q That's literally what Mr. Han told
Page 81

 

21 (Pages 78 to 81)

30(b)(6): Amelia Coluccio
November 12, 2019

 

 
Case 1:18-cv-02185-LJL Document 210-1 Filed 11/27/19 Page 12 of 13

Atkinson-Baker, Inc.

 

 

 

www.depo.com

1 A, COLUCCIO 1 A. COLUCCIO

2 Ms. Wang? 2 agreement was successful.

3 MS. TESKE: Object to the form 3 Q Okay. My question is a little bit

4 of the question. 4 different though,

5 You can answer, 5 My question is, did Eastern Profit

6 A From what I understand. 6 tell Golden Spring how Eastern Profit

7 Q Well, does Golden Spring actually 7 intended to pay for the research itself?

a know that what Mr. Han said is true, that 8 A I don't know.

3 he's being persecuted by the CCP? 9 Q Well, did a time come when Golden
10 MS. TESKE: Object to the form 10 Spring learned that Eastern Profit couldn't
i of the question. ii pay anyone anything?

12 You can answer. 12 MS. TESKE: Object to the form

13 A I don't know, 13 of the question.

14 Q Did Golden Spring make any efforts 14 A I don't know.

15 to see whether Mr. Han's story was correct? 15 Q Who knows the answer to that

16 A I don't know. 16 question?

l7 Q Who would know the answer to that A Idon't know.

18 question? 18 Q Is it unusual for Golden Spring to

19 A I think maybe Yvette would. 19 work for free?

20 Q Did Mr. Han tell Golden Spring 20 MS. TESKE: Object to the form

21 what the persecution consisted of? 21 of the question.

22 A I don't know. 22 You can answer.

23 Q_ Did Mr, Han tell Golden Spring why 23 A I don't know.

24 he thought entering into this research 24 Q Did Golden Spring already know

25 agreement would ease the persecution? 25 that Eastern Profit's assets were frozen at
Page 82 Page 84

1 A. COLUCCIO 1 A. COLUCCIO

2 A Idon't— 2 the time it entered, it began its

3 MS, TESKE: Object to the form 3 discussions with Eastern Profit?

4 of the question. 4 MS. TESKE: Object to the form

5 You can answer. 5 of the question.

6 A I don't know. 6 You can answer.

7 Q Did Mr. Han tel! Golden Spring 7 A I don't know.

8 what its goals were, what Eastern Profit's 8 Q Did Golden Spring come up with any

9 goals were in entering into the research 3 backup plan to be paid if it did all this
Lo agreement? 10 work for Eastern Profit and the contract --
il A I don't know. li and it was owed money?

12 Q Did Mr. Han give Golden Spring New 12 A IT don't know.

13 York any parameters in terms of how much it 13 Q Who did Ms. Wang report te with
14 was willing to spend on the research 14 respect to her work on the project?

15 agreement? is A She didn’t report to anyone.

16 A I don't know. 16 Q How do you know that?

i7 QsMr. Han tell Golden Spring whether i A From my conversations with her.

18 Eastern Profit itself could even afford to 18 Q Did she refer to Guo Wengui as her
19 pay for research? 19 boss?

20 MS. TESKE: Object to the 20 A No.

21 form. 21 Q How do you know?

ae You can answer, 22 A She told me.

23 A I'mnot sure. I just know that 23 Q So she specifically told you last

24 they, that he said that Golden Spring would 24 night that she never referred to Guo Wengui
25 25 as her boss?

be compensated by Eastern Profit if the

Page 83

 

Page 85

 

22 (Pages 82 to 85)

30(b)(6): Amelia Coluccio
November 12, 2019

 

 
Case 1:18-cv-02185-LJL Document 210-1 Filed 11/27/19 Page 13 of 13

Atkinson-Baker, Inc.

 

 

 

 

 

www.depo.com
1 A, COLUCCIO 1 A. COLUCCIO
2 A Correct. 2 QQ. sAs we're going if you remember
3 Q Who knows the answer to those 3 something you're telling me was a question
4 questions? 4 you asked her, please let me know. If you
5 A I would think Yvette would know. 5 can remember, okay?
6 Q Did you ask her last night? 6 A Okay.
? A (No verbal response.} 7 Q. And you were typing up notes as
8 Q. And you haven't looked for any 8 Ms, Wang was talking with you; was that
3 writing that reflects the terms of this 9 right?
10 agreement? ic A Yes.
11 MS. TESKE: Object to the form il MR. GREIM: I'm going te call
12 of the question. 12 for production of those notes.
13 You can answer. 13 MS. TESKE: We will object.
i4 A Correct. 14 Q Okay. What about there's one more
1s Q Why did Golden Spring agree -- 15 piece of this I didn't ask you about.
16 well, let me go back. 16 What was the timeline discussed?
i You said Mr. Han told Golden 17 In other words, at what point was Golden
18 Spring i€ would be compensated if the 18 Spring going to look back and Eastern Profit
19 agreement was successful; what did it mean 19 going to look back and say, all right, we
20 for the agreement to be successful? 20 either are successful or we're not; was that
21 A I'mnot sure, 22 one of the things that was part of the
22 Q Does Golden Spring know? 22 agreement?
23 A I don't know. 23 A I don't know.
24 Q Imean was success defined as 24 MS. TESKE: Object to the form
25 regime change in China? Was it defined as 25 of that.
Page 66 Page 68
i A, COLUCCIO 1 A. COLUCCTIO
2 some of Guo's assets get unfrozen; what was 2 Q Is this the typical for Golden
3 the definition? 3 Spring not to have written agreements with
4 A I don't know. 4 its clients?
5 Q Does Golden Spring know? 5 MS. TESKE: Object to the
6 A I don't know. 6 scope.
7 Q_ Let's turn to the other half of 7 If you know the answer to
8 the agreement. How much would Golden Spring 4 that, go ahead.
3 be compensated if the agreement was 9 A I don't know.
10 successful? 10 Q Dees Golden Spring know the answer
it A I don't think that was decided on. il to that question?
12 Q How do you know that? 12 A I don't know.
13 A From my conversation with Yvette, 13 Q Does Golden Spring have written
14 Q So did Yvette tell you the amount 14 agreements with any of its client?
15 of the compensation wasn't decided on? 15 MS. TESKE: Object to the
16 A Correct, 16 scope of that question.
1? Q By the way in this discussion with 17 And you don't have to the
18 Yvette, did you have a chance to ask her 18 answer that.
18 question or did she just kind of march 19 Q. You're going to abide by counsel's
20 through the points with you? 20 instruction?
21 A I might have asked her, what, a 21 A Yes,
22 couple of questions. 22 Q Were the terms of Golden Spring's
23 Q Do you remember any question that 23 deal with Eastern Profit atypical for Golden
24 you asked her? 24 Spring?
25 A Right now, I can't. 25 A I don't know.
Page 67 Page 69
18 (Pages 66 to 69)

30(b)(6): Amelia Coluccio
November 12, 2019

 

 
